Case 3:21-cv-00426-MHL-EWH Document 3 Filed 07/27/21 Page 1 of 2 PageID# 16




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

RONNIE LEON BRYANT,

       Petitioner,

v.                                                            Civil Action No. 3:21CV426

MICHAEL CARNAJIA,

       Respondent.

                                  MEMORANDUM OPINION

       Ronnie Leon Bryant, a Virginia prisoner currently incarcerated in the Haynesville

Correctional Center, has filed a petition for writ of habeas corpus “pursuant to 28 U.S.C.

§ 2255.” (ECF No. 1 (capitalization corrected).) Bryant indicates that he is “seeking relief from

a conviction and sentence imposed by the District of Columbia Superior Court” for “an unserved

sentence to be serve[d] in the Federal Bureau of Prisons . . . upon release [from] his state

impose[d] sentence.” (Id. at 1.) From his submissions, it appears that Bryant has been

continuously attempting to challenge his conviction and sentence in the District of Columbia

courts. To the extent he wishes to pursue any further challenge, he may not do so here. Instead,

Bryant must file a motion challenging his sentence in the District of Columbia courts where he

was convicted and sentenced. 1




       1
         “A prisoner under a sentence imposed by the D.C. Superior Court may collaterally
challenge the constitutionality of his conviction by moving in that court to vacate his sentence.”
Upshur-Bey v. Stewart, No. GLR–17–0144, 2018 WL 1583553, at *2 (D. Md. Apr. 2, 2018)
(citing Garris v. Lindsay, 794 F.2d 722, 725 (D.C. Cir. 1986). “Challenges to a D.C. Superior
Court judgment of conviction must be pursued under D.C. Code § 23–100.” Id. (citing Blair-Bey
v. Quick, 151 F.3d 1036, 1042–43 (D.C. Cir. 1998).
Case 3:21-cv-00426-MHL-EWH Document 3 Filed 07/27/21 Page 2 of 2 PageID# 17




       Accordingly, Bryant’s motion (ECF No. 1) will be DENIED. The action will be

                                                    NIED. 2
DISMISSED. A certificate of appealability will be DENIED.

       An appropriate Order shall issue.

                                                                              /s/
                                                                              //ss/
                                                                                s/
                                                            M. Hannah
                                                            M  Hannah Lauck
                                                            United States District Judge
Date: July 27, 2021
Richmond, Virginia




       2
          An appeal may not be taken from the final order in a § 2255 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(B). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
(1983)). Bryant has not satisfied this standard.
